Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION.
Status of Claims
Before entry of an Examiner’s Amendment, claims 3 was currently amended.  Claims 1 and 2 are cancelled.  Claims 4-6 were previously presented. Claims 3-6 are pending and have been fully considered.  Claims 3-6 are directed toward a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous Claim Objections of claims 3-6 in view of amendments to the claims, Applicant's remarks and reconsideration of the pertinent objections.  However, some informalities remain.  These are addressed with an examiner amendment.  The 35 USC 103 rejections of claims 1 and 2 rejections are rendered moot in view of the cancellation of those claims.
Response to Amendment
Applicant cancelled claims 1 and 2 and amended claim 3 for clarity and substance.  In the prior OA, examiner did not apply prior art to claims 3-6.  No new matter is added and the amendments are in proper form.  
Due to the timing of the case review, Examiner was unable to contact Applicant regarding a couple minor proposed claim amendments that do not affect the scope of the claims.  Nevertheless, examiner will make the proposed corrections herein.  
The examiner’s amendment clarifying the claim language follows.

EXAMINER’S AMENDMENT
A claim amendment is necessary to address certain informalities in claim 3.   
Therefore, an examiner’s amendment to the record appears below.  As noted above, Examiner was unable to obtain authorization for this examiner’s amendment.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s January 4, 2021 submittal, as follows:
Amendments to the Claims:
3.  (Currently Amended) A preparation method for a non-dissolved redox mediator biofilm carrier, comprising the following steps: 
1) adjusting a pH of a first dispersion of the graphene oxide to 8-12 by using ammonia water, thereafter the dispersion is having hydrothermal reaction at 60-100 °C for 3-9 hours, and then cooling down and drying the dispersion at a temperature less than or equal to 60 °C to obtain solid N-GO particles; 
2) adding the solid N-GO particles obtained in step 1) to water, and uniformly dispersing by ultrasonication to obtain a second dispersion, then adding an oxidant to the second dispersion under acidic condition in ice-water bath, stirring for 3 hours and drying to obtain carboxylation modified graphene oxide Q-GO solid particles; wherein the mass ratio of N-GO, water, acid and oxidant is 1 : 50-150 : 20-60 : 3-8; 
3) ultrasonically dispersing the non-dissolved redox mediator material in a solvent to obtain a third dispersion, then Application No. 15/777,393adding a basic material to the third dispersion and soaking it for 1-hours,[[hours]] including stirring every half an hour to make the redox mediator fully contact with the basic material, then drying the third dispersion at 60-80 °C to obtain a solid mixture; 
wherein the non-dissolved redox mediator, as the functional material, is the graphene oxide and/or carboxylation modified graphene oxide; 
wherein the basic material is extrusion grade polyethylene/polypropylene particles;
4) extruding the solid mixture obtained in step 3), by using a screw extruder; the processing temperature of each section of the screw extruder is 120 °C to 190 °C to ensure that the basic material is fully mixed with the non-dissolved redox mediator material in a molten state, for melt extrusion molding;
wherein the non-dissolved redox mediator biofilm carrier, comprises
a non-dissolved redox mediator as a functional material, and 
a basic material; 
the non-dissolved redox mediator is graphene oxide and/or carbonylation modified graphene oxide, and the basic material is extrusion grade polyethylene/polypropylene particles; wherein the mass ratio of the functional material to the basic material is lower than 1:2.5.
Allowable Subject Matter
Claims 3-6 are allowed.  Claim 3 is now independent and is outlined above.  
The following is an examiner’s statement of reasons for allowance:  
With respect to the claims, the prior art of record fails to disclose, singly or in combination, or to render obvious, all the limitations of the recited claims.  Claim 3 is a preparation method with several manipulative steps and which ultimately includes the product.  It is a method of making the biofilm carrier product, whereas cancelled claims 1 and 2 is the underlying product.  These claims appear to be addressed with the prior art of record.  
Additionally, with respect to claims 3-6, upon reconsideration of the clarified claims, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a preparation .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to HAYDEN BREWSTER whose telephone number is (571) 270-1065.  The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm EST.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/